DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on November 8, 2021 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The examiner notes that while applicant has elected Group I, applicant states that claims 10-17 are withdrawn, which is inconsistent with the claims listing for Group II for the nonelected claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7 at line 2, it is suggested to change “composed of by one” to --composed of one--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lithium-ion battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation "may be one or more compounds selected from" in line 2.    The phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. (MPEP 2173.05(d))
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith et al. (Niobium tungsten oxides for high-rate lithium-ion energy storage)
 	For claims 1-4 and 10:  Griffith teaches a material of W5-Nb16O55 and W16-Nb18O93. (p. 557 1st par.)  The material has a ReO3 structure (p. 559 last par. et seq.) which would have a 3 shear structure along its crystallographic planes.  The material is an anode material for a lithium-ion battery. (pg. 562 last par.)
For claims 5-10:  The material has a tetragonal tungsten bronze structure (p. 557 2nd par.) which is an MeO4 tetrahedral structural unit (Fig. 1 inset on pg. 557) with a common dot connection, i.e. “connect the corners of the blocks.” (Id.)
For claims 11-12:  In Griffith, the lithium-ion battery comprises a positive electrode material, a non-aqueous electrolyte such as LiPF6, and an anode material (Methods, Electrochemical Characterization), which teaches or at least suggests a liquid state non-aqueous electrolyte lithium-ion battery.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (Niobium tungsten oxides for high-rate lithium-ion energy storage) in view of Cao et al. (Recent advances in inorganic solid electrolytes for lithium batteries).
The teachings of Griffith are discussed above.
 	Griffith does not explicitly teach a solid state non-aqueous electrolyte.  However, Griffith specifically discloses that lithiation of micrometre-sized particles in minutes have implications for high-power applications, fast-charging devices, all-solid-state energy storage systems. nd col.)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakajima et al. (U.S. 6,391,496) discloses MxNb2-xOy for a positive and negative electrode where x ≤ 0.46. (col. 2 lines 16-39)  Saritha (Electrochemical Li insertion studies on WNb12O33—A shear ReO3 type structure) teaches a material of WNb12O33 with a shear ReO3 structure type for electrodes in lithium secondary batteries. (Saritha, col. 1 of Introduction)  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722